           Case 1:20-cv-09634-JPO Document 4 Filed 11/17/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SIEMENS MEDICAL SOLUTIONS USA, INC.,
                                                                Case No.: 20 cv 9634
                      Plaintiff,
                                                             ORDER TO SHOW CAUSE FOR
                                                             A TEMPORARY RESTRAINING
              -against-
                                                             ORDER, PRELIMINARY
                                                             INJUNCTION, AND
ANTHONY MEDIGO,
                                                             EXPEDITED DISCOVERY
                      Defendant.

       Upon the Summons and Complaint, dated November 16, 2020, the supporting

Declarations of Nikki Gainey, James Gilmore, Maria Nuphaus, and Eric A. Savage, Esq., and the

exhibits annexed thereto, and Memorandum of Law of Plaintiff Siemens Medical Solutions

USA, Inc. in Support of its Motion for a Temporary Restraining Order, a Preliminary Injunction,

and Expedited Discovery, and pursuant to Federal Rule of Civil Procedure 65, it is hereby:

       ORDERED, that Defendant Anthony Medigo (“Medigo”) show cause before this Court,

at Room ____, United States Courthouse, Southern District of New York, 500 Pearl Street, New

York, New York, on November ___, 2020, at ____ o’clock in the __.m., or as soon thereafter as

counsel can be heard, why an order should not be issued pursuant to Rule 65 of the Federal Rules

of Civil Procedure:

      i.   Enjoining and restraining Defendant Medigo, and any person or entity acting in

           concert with him or under his supervision, through July 1, 2021, and as extended

           during any period that Medigo has breached his obligations to Siemens Medical

           Solutions USA, Inc. (“Siemens Healthineers”), from (a) continuing employment with

           NuVera Medical, Inc. or any parent, subsidiary or affiliate corporation, and (b)

           providing, managing, or supervising services that (i) are the same as, similar to, or

           comparable in function or purpose to the services Medigo provided to Siemens
       Case 1:20-cv-09634-JPO Document 4 Filed 11/17/20 Page 2 of 7



       Healthineers in the two years immediately preceding his last two years of

       employment with Siemens Healthineers; (ii) involve the sale, servicing or

       development of a product or service that competes with a product or service, existing

       or under development, that Medigo had involvement with or was provided

       confidential information about during his last two years of employment with Siemens

       Healthineers, including Siemens Healthineers’ intracardiac echo catheters, including

       the 2D ICE Catheter, the AcuNav V ICE Catheter and the AcuNav Volume ICE

       Catheter (collectively the “ICE Catheters”); (iii) involve, on behalf of a competing

       business, including NuVera Medical, Inc., material involvement in business dealings

       with any person or entity doing business with Siemens Healthineers, negotiating to do

       business with Siemens Healthineers, or to whom a proposal to do business was

       pending at the time Medigo’s employment with Siemens Healthineers ended (i.e.,

       July 1, 2020), and that Medigo had business dealings with, managed business

       dealings with, or was provided or had access to confidential information about, during

       the last two years of employment with Siemens Healthineers; or (iv) would otherwise

       be likely to involve the use or disclosure of Siemens Healthineers’ confidential

       information; and

 ii.   Enjoining and restraining Defendant Medigo, and any person or entity acting in

       concert with him or under his supervision, from possessing, using, disclosing or

       disseminating Siemens Healthineers’ confidential information; and

iii.   Enjoining and restraining Defendant Medigo, and any person or entity acting in

       concert with him or under his supervision, through July 1, 2021, and as extended

       during any period that Medigo has breached his obligations to Siemens Healthineers,

       from soliciting or participating in the solicitation of any person or entity doing


                                           2
      Case 1:20-cv-09634-JPO Document 4 Filed 11/17/20 Page 3 of 7



      business with Siemens Healthineers, negotiating to do business with Siemens

      Healthineers, or to whom a proposal to do business was pending at the time Medigo’s

      employment with Siemens Healthineers ended (i.e., July 1, 2020), and that Medigo

      had business dealings with, managed business dealings with, or was provided or had

      access to confidential information about, during the last two years of employment

      with Siemens Healthineers, for the purpose of (a) diverting business opportunities

      away from Siemens Healthineers; (b) causing any person or entity doing business

      with Siemens Healthineers, negotiating to do business with Siemens Healthineers, or

      to whom a proposal to do business was pending at the time Medigo’s employment

      with Siemens Healthineers ended (i.e., July 1, 2020), and that Medigo had business

      dealings with, managed business dealings with, or was provided or had access to

      confidential information about, during the last two years of employment with

      Siemens, to avoid, stop or reduce business activities with Siemens Healthineers; or (c)

      inducing any person or entity doing business with Siemens Healthineers, negotiating

      to do business with Siemens Healthineers, or to whom a proposal to do business was

      pending at the time Medigo’s employment with Siemens Healthineers ended (i.e.,

      July 1, 2020), and that Medigo had business dealings with, managed business

      dealings with, or was provided or had access to confidential information about, during

      the last two years of employment with Siemens, to do business with NuVera Medical,

      Inc. or any parent, subsidiary or affiliate corporation; and

iv.   Enjoining Defendant Medigo, and any person or entity acting in concert with him or

      under his supervision, from any other actions in violation of Defendant Medigo’s

      contractual obligations or fiduciary duties owed to Siemens Healthineers.




                                            3
          Case 1:20-cv-09634-JPO Document 4 Filed 11/17/20 Page 4 of 7



       ORDERED, that sufficient reason having been shown, pending the hearing of Plaintiff’s

application for a preliminary injunction, pursuant to Rule 65 of the Federal Rules of Civil

Procedure, Defendant Medigo, and any person or entity acting in concert with him or under his

supervision, is temporarily restrained and enjoined from:

          i.   working for NuVera Medical, Inc., or any parent, subsidiary or affiliate

               corporation thereof,

         ii.   providing, managing, or supervising services that (i) are the same as, similar to, or

               comparable in function or purpose to the services Medigo provided to Siemens

               Healthineers in the two years immediately preceding his last two years of

               employment with Siemens Healthineers; (ii) involve the sale, servicing or

               development of a product or service that competes with a product or service,

               existing or under development, that Medigo had involvement with or was

               provided confidential information about during his last two years of employment

               with Siemens Healthineers, including the ICE Catheters; (iii) involve, on behalf of

               a competing business, including NuVera Medical, Inc., material involvement in

               business dealings with any person or entity doing business with Siemens

               Healthineers, negotiating to do business with Siemens Healthineers, or to whom a

               proposal to do business was pending at the time Medigo’s employment with

               Siemens Healthineers ended (i.e., July 1, 2020), and that Medigo had business

               dealings with, managed business dealings with, or was provided or had access to

               confidential information about, during the last two years of employment with

               Siemens Healthineers; or (iv) would otherwise be likely to involve the use or

               disclosure of Siemens Healthineers’ confidential information; and




                                                 4
  Case 1:20-cv-09634-JPO Document 4 Filed 11/17/20 Page 5 of 7



iii.   possessing, using, disclosing or disseminating Siemens Healthineers’ confidential

       information; and

iv.    soliciting or participating in the solicitation of any person or entity doing business

       with Siemens Healthineers, negotiating to do business with Siemens Healthineers,

       or to whom a proposal to do business was pending at the time Medigo’s

       employment with Siemens Healthineers ended (i.e., July 1, 2020), and that

       Medigo had business dealings with, managed business dealings with, or was

       provided or had access to confidential information about, during the last two years

       of employment with Siemens Healthineers, for the purpose of (a) diverting

       business opportunities away from Siemens Healthineers; (b) causing any person

       or entity doing business with Siemens Healthineers, negotiating to do business

       with Siemens Healthineers, or to whom a proposal to do business was pending at

       the time Medigo’s employment with Siemens Healthineers ended (i.e., July 1,

       2020), and that Medigo had business dealings with, managed business dealings

       with, or was provided or had access to confidential information about, during the

       last two years of employment with Siemens, to avoid, stop or reduce business

       activities with Siemens Healthineers; or (c) inducing any person or entity doing

       business with Siemens Healthineers, negotiating to do business with Siemens

       Healthineers, or to whom a proposal to do business was pending at the time

       Medigo’s employment with Siemens Healthineers ended (i.e., July 1, 2020), and

       that Medigo had business dealings with, managed business dealings with, or was

       provided or had access to confidential information about, during the last two years

       of employment with Siemens, to do business with NuVera Medical, Inc. or any

       parent, subsidiary or affiliate corporation; and


                                         5
           Case 1:20-cv-09634-JPO Document 4 Filed 11/17/20 Page 6 of 7



          v.    any other actions in violation of Defendant Medigo’s contractual obligations or

                fiduciary duties owed to Siemens Healthineers.

        ORDERED, that the Plaintiff shall be permitted to seek discovery from Defendant

Medigo on an expedited basis, including (a) taking the deposition of Defendant Medigo, (b) a

third-party deposition of NuVera Medical Inc. pursuant to FRCP 30(b)(6) on the issues of (i) its

recruiting and hiring of Defendant Medigo, and (ii) Defendant Medigo’s duties, responsibilities

and activities while in the employ of NuVera Medical Inc. from the inception thereof until the

date of examination, and (c) production of documents related to the aforesaid, said discovery to

be completed by no later than __________________, 2020; and it is further

        ORDERED that pending the hearing of this motion, Defendant Medigo shall immediately

return to Plaintiff all originals and copies now in his possession, custody or control of all

documents and electronic records reflecting or containing confidential or proprietary information

of Siemens Healthineers; and it is further

        ORDERED that Siemens Healthineers shall not be required to post any bond or

undertaking in connection with the within temporary restraining order; and it is further

        ORDERED, that the restraints herein shall remain in full force and effect for fourteen

days from the date hereof, without prejudice to Siemens Healthineers’ right to seek to extend

same pursuant to FRCP 65;

        ORDERED, that service of a copy of this Order and the papers on which it is based upon

Defendant Medigo by email before 5:00 p.m. on November ___, 2020 shall be deemed good and

sufficient service; and it is further; and it is further

        ORDERED, that answering affidavits, if any, must be served by hand or by email on

Plaintiff’s attorneys of record in this action no later than ___ a.m./p.m. on November ___, 2020,




                                                     6
          Case 1:20-cv-09634-JPO Document 4 Filed 11/17/20 Page 7 of 7



and reply affidavits, if any, must be served by hand or by email upon Defendant Medigo or is his

counsel of record, if any, no later than ___ a.m./p.m. on November ___, 2020.


                                            SO ORDERED:


Dated: November 17, 2020
       New York, New York
                                             _________________________________




                                               7
